Citation Nr: 0806016	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disorder on 
a direct basis.

2.  Entitlement to secondary service connection for a low 
back disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to February 
1962.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claims.  
The veteran disagreed and timely appealed.  

In an August VA Form 9 formal appeal, the veteran indicated 
his desire to present evidence and testimony at a 
videoconference before a Veterans Law Judge.  In a September 
2005 correspondence, the veteran's representative stated that 
the veteran did not desire to have such a hearing.

Clarification of issues on appeal

In his September 2002 claim, the veteran sought service 
connection for a low back condition secondary to his 
"service-connected right foot and ankle condition and 
complete loss of use of the right lower extremity."  
Subsequently, the RO determined that the veteran also sought 
direct service connection for his low back disability because 
the veteran also claimed that he injured his back during 
military service.  Compare 38 C.F.R. § 3.303 and § 3.310 
(2007). 

The Board observes that the veteran previously filed claims 
for service connection for a back disability on a direct 
basis in May 1962, January 1964 and August 1985.  Each claim 
was denied, the last claim being denied in an October 1985 
rating decision.  The veteran disagreed and the RO issued a 
statement of the case (SOC) dated May 1986.  There is no 
evidence of record that the veteran formally appealed that 
decision.  The October 1985 RO rating decision is therefore 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2007) .  Thus, the veteran's direct service connection claim 
is a claim which requires new and material evidence t reopen.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

The issue of whether new and material evidence has been 
submitted sufficient to reopen the direct service connection 
claim is a separate and distinct claim from the secondary 
service connection claim.  For those reasons, the Board has 
denominated the issues on appeal on the first page of this 
decision.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

The record indicates that the veteran did not receive 
appropriate VCAA notice regarding what evidence was necessary 
to substantiate his service connection claims.  With respect 
to the direct service connection claim, in the case of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) specifically 
addressed the notice requirements of the VCAA within the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

A claim for TDIU is a claim for an increased rating.  See 
Hurd v. West, 13 Vet. App. 449 (2000) [holding that a claim 
for TDIU is a claim for increased compensation].  The Court 
has recently held in Valzquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires that VA 
specifically notify the veteran that to substantiate the 
claim the evidence must include medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that notice may be required of the diagnostic code(s) 
criteria under which the veteran is rated.  Such notice is 
not evidenced in this record.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
notice requirements announced in Kent and 
Velazquez-Flores.

2.  Following the completion of the 
foregoing, and if it is required by the 
state of the record, VBA should 
readjudicate the veteran's claims.  If a 
claim is denied VBA should provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



